
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.44


QWEST BUSINESS RESOURCES, INC.
AIRCRAFT TIME SHARING AGREEMENT

        This Aircraft Time Sharing Agreement ("Agreement") by and between Qwest
Business Resources, Inc. ("Lessor"), a Delaware corporation whose address is
1801 California Street, Denver, Colorado 80202 and Richard C. Notebaert
("Lessee"), whose address is [withheld] (collectively the "Parties"), is
effective November 11, 2003 and shall terminate on December 31, 2004, unless
terminated sooner by either party pursuant to Article 1 below.

        WHEREAS, Lessor is legal owner of an aircraft ("Aircraft"), equipped
with engines and components as described in the Aircraft Subject to the Time
Sharing Agreement attached hereto and made a part hereof, as Exhibit A;

        WHEREAS, Lessor employs a fully qualified flight crew to operate the
Aircraft; and

        WHEREAS, Lessor and Lessee desire to lease said Aircraft with flight
crew on a non-exclusive time sharing basis as defined in Section 91.501
(c) (1) of the Federal Aviation Regulations ("FAR");

        WHEREAS, this Agreement sets forth the understanding of the Parties as
to the terms under which Lessor will provide Lessee with the use, on a periodic
basis, of the Aircraft as described in Exhibit A hereto, currently owned by
Lessor.

        WHEREAS, the use of the Aircraft will at all times be pursuant to and in
full compliance with the requirements of Federal Aviation Regulations ("FAR")
91.501(b)(6), 91.501(c)(1), and 91.501(d);

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Parties agree as follows:

1. Termination.

        Either party may terminate this Agreement for any reason upon written
notice to the other, such termination to become effective ten (10) days from the
date of the notice; provided that this Agreement may be terminated on such
shorter notice as may be required to comply with applicable laws, regulations,
the requirements of any financial institution with a security or other interest
in the Aircraft, insurance requirements or in the event the insurance required
hereunder is not in full force and effect.

2. Use of Aircraft.

        (a)   Lessee may use the Aircraft from time to time, with the permission
and approval of Lessor's Flight Operations Department, for any and all purposes
allowed by FAR 91.501(b)(6). Lessee's use shall include the use of the Aircraft
by his Spouse or related family member (including children or grandchildren)
("Related Family") if they accompany him on the flight.

        (b)   Lessee represents, warrants and covenants to Lessor that:

        1.     Lessee will use each Aircraft for and on his own account only and
will not use any Aircraft for the purposes of providing transportation of
passengers or cargo in air commerce for compensation or hire;

        2.     Lessee shall refrain from incurring any mechanics or other lien
in connection with inspection, preventative maintenance, maintenance or storage
of the Aircraft, whether permissible or impermissible under this Agreement, and
Lessee shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;

        3.     during the term of this Agreement, Lessee will abide by and
conform to all such laws, governmental, and airport orders, rules, and
regulations as shall from time to time be in effect relating in any way to the
operation and use of the Aircraft by a time-sharing Lessee;

        (c)   Lessee shall provide Lessor's Flight Operations Department with
notice of his desire to use the Aircraft and proposed flight schedules as far in
advance of any given flight as possible, and in any case, at least forty-eight
(48) hours in advance of Lessee's planned departure. Requests for flight time
shall be in a form, whether written or oral, mutually convenient to, and agreed
upon by the Parties. In addition to the proposed schedules and flight times
Lessee shall provide at least the following information for each proposed flight
at some time prior to scheduled departure as required by the Lessor or Lessor's
flight crew:

        1.     proposed departure point;

        2.     destination;

        3.     date and time of flight;

        4.     the number and identity of anticipated passengers and
relationship to the Lessee;

        5.     the nature and extent of luggage and/or cargo to be carried;

        6.     the date and time of return flight, if any; and

        7.     any other information concerning the proposed flight that may be
pertinent or required by Lessor or Lessor's flight crew.

        (c)   Lessor shall notify Lessee as to whether or not the requested use
of the Aircraft can be accommodated and, if not, the Parties shall discuss
alternatives.

        (d)   Lessor's prior planned utilization of the Aircraft will take
precedence over Lessee's use. Additionally, any maintenance and inspection of
the Aircraft takes precedence over scheduling of the Aircraft unless such
maintenance or inspection can be safely deferred in accordance with applicable
laws and regulations and within the sound discretion of the Pilot-In-Command.

        (e)   Lessor shall have sole and exclusive authority over the scheduling
of the Aircraft, including which Aircraft is used for any particular flight.

        (f)    Lessor shall not be liable to Lessee or any other person for
loss, injury, or damage occasioned by the delay or failure to furnish the
Aircraft and crew pursuant to this Agreement for any reason.

3. Time-Sharing Arrangement.

        It is intended that this Agreement will meet the requirements of a "Time
Sharing Agreement" as that term is defined in FAR Part 91.501(c)(1) whereby
Lessor will lease its Aircraft and flight crew to Lessee.

4. Cost of Use of Aircraft.

        (a)   In exchange for use of the Aircraft, Lessee shall pay the direct
operating costs of the Aircraft permitted pursuant to FAR 91.501 for any flight
conducted under this Agreement or a lesser amount as mutually agreed to by the
Parties. Pursuant to FAR 91.501(d), those direct operating costs shall be
limited to the following expenses for each use of the Aircraft:

        (1)   Cost of Fuel, Oil, Lubricants and Other Additives;

        (2)   Travel expenses of the crew, including food, lodging, and ground
transportation.

        (3)   Hangar and tie-down costs away from the Aircraft's base of
operation.

        (4)   Insurance obtained for the specific flight.

        (5)   Landing fees, airport taxes, and similar assessments.

        (6)   Customs, foreign permit, and similar fees directly related to the
flight.

        (7)   In flight food and beverages.

        (8)   Passenger ground transportation.

        (9)   Flight planning and weather contract services.

        (10) An additional charge equal to 100 percent of the expenses listed in
sub-paragraph (a)(1) of this section.

        (b)   Lessor will invoice, and Lessee will pay, for all appropriate
charges.

        (c)   In addition to the rental rate referenced in Section 4(a) above,
Lessee shall also be assessed the Federal Excise Taxes as imposed under
Section 4261 of the Internal Revenue Code, and any segment and landing fees
associated with such flight(s).

5. Invoicing and Payment.

        All payments to be made to Lessor by Lessee hereunder shall be paid in
the manner set forth in this Paragraph 5. Lessor will pay to suppliers,
employees, contractors and government entities all expenses related to the
operations of the Aircraft hereunder in the ordinary course. As to each flight
operated hereunder, Lessor shall provide to Lessee an invoice for the charges
specified in Paragraph 4 of this Agreement (plus domestic or international air
transportation Excise Taxes, as applicable, imposed by the Internal Revenue Code
and collected by Lessor), such invoice to be issued within thirty (30) days
after the completion of each such flight. Lessee shall pay Lessor the full
amount of such invoice upon receipt of the invoice. In the event Lessor has not
received a supplier invoice for reimbursable charges relating to such flight
prior to such invoicing, Lessor shall issue a supplemental invoice for such
charges to Lessee within thirty (30) days of the date of receipt of the supplier
invoice and Lessee shall pay such supplemental invoice amount upon receipt
thereof. All such invoices shall separately itemize the expenses in items
(1) through (10) of paragraph 4(a) for each flight included in that invoice.
Delinquent payments, defined as payments received more than thirty (30) days
after invoice, to Lessor by Lessee hereunder shall bear interest at the rate of
ten percent (10%) per annum from the due date until the date of payment. Lessee
shall further pay all costs incurred by Lessor in collecting any amounts due
from Lessee pursuant to the provisions of this Paragraph 5 after delinquency,
including court costs and reasonably attorneys' fees.

6. Insurance and Limitation of Liability.

        Lessor represents that the flight operations for the Aircraft as
contemplated in this Agreement will be covered by the Lessor's aircraft all-risk
physical damage insurance (hull Coverage), aircraft bodily injury and property
damage liability insurance, passenger, pilot and crew voluntary settlement
insurance and statutory workers compensation and employer's liability insurance.

        (a)   Insurance.

        1.     Lessor will maintain or cause to be maintained in full force and
effect throughout the term of this Agreement aircraft liability insurance in
respect of the Aircraft in an amount at least equal to $100 million combined
single limit for bodily injury to or death of persons (including passengers) and
property damage liability. Lessor will retain all rights and benefits with
respect to the proceeds payable under policies of hull insurance maintained by
Lessor that may be payable as a result of any incident or occurrence while an
Aircraft is being operated on behalf of Lessee under this Agreement.

        2.     Lessor shall use best efforts to procure such additional
insurance coverage as Lessee may request naming Lessee as an additional insured;
provided, that the cost of such additional insurance shall be borne by Lessee
pursuant to Paragraph 4(a)(4) hereof.

        (b)   Limitation of Liability. Lessee agrees that the insurance
specified in paragraph 6(a) shall provide its sole recourse for all claims,
losses, liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys' fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Lessee or its guests, including
injury to or death of any persons, including Lessee and its guests which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement ("Claims"). This Section 6 shall survive termination of this
Agreement.

        (c)   Lessee agrees that when, in the reasonable view of Lessor's Flight
Operations Department or the pilots of the Aircraft, safety may be compromised,
Lessor or the pilots may terminate a flight, refuse to commence a flight, or
take other action necessitated by such safety considerations without liability
for loss, injury, damage, or delay. Lessee agrees that Lessor's operation of
aircraft is within the operation guidelines of the Lessor's Flight Operations
Department Manual the crews are responsible to operate within the guidelines of
FAR 91 and the Lessor's Flight Operations Department Manual.

        (d)   In no event shall Lessor be liable to Lessee or his employees,
agents, representatives, guests, or invitees for any claims or liabilities,
including property damage or injury and death, and expenses, including
attorney's fees, in excess of the amount paid by Lessor's insurance carrier in
the event of such loss.

        (e)   LESSOR SHALL IN NO EVENT BE LIABLE TO LESSEE OR HIS EMPLOYEES,
AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY
CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR FAILURE TO FURNISH THE
AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY
SERVICES COVERED BY THIS AGREEMENT.



7. Covenants Regarding Aircraft Maintenance.

        The Aircraft has been inspected and maintained in the twelve-month
period preceding the date hereof in accordance with the provisions of FAR
Part 91. Lessor shall, at its own expense, inspect, maintain, service, repair,
overhaul, and test the Aircraft in accordance with FAR Part 91. The Aircraft
will remain in good operating condition and in a condition consistent with its
airworthiness certification, including all FAA-issued airworthiness directives
and mandatory service bulletins. In the event that any non-standard maintenance
is required during any applicable lease term, Lessor, or Lessor's
Pilot-In-Command, shall immediately notify Lessee of the maintenance required,
the effect on the ability to comply with Lessee's dispatch requirements and the
manner in which the Parties will proceed with the performance of such
maintenance and conduct of the balance of the planned flight(s).

8. No Warranty.

        NEITHER LESSOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED
TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE
OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

9. Operational Control.

        Lessor shall be responsible for the physical and technical operation of
the Aircraft and the safe performance of all flights and shall retain full
authority and control, including exclusive operational control, and possession
of the Aircraft at all times during the term of this Agreement. In accordance
with applicable FARs, the qualified flight crew provided by Lessor will exercise
all required and/or appropriate duties and responsibilities in regard to the
safety of each flight conducted hereunder. The Pilot-In-Command shall have
absolute discretion in all matters concerning the preparation of the Aircraft
for flight and the flight itself, the load carried and its distribution, the
decision whether or not a flight shall be undertaken, the route to be flown, the
place where landings shall be made and all other matters relating to operation
of the Aircraft. Lessee specifically agrees that the flight crew shall have
final and complete authority to delay or cancel any flight for any reason or
condition which, in sole judgment of the Pilot-In-Command, could compromise the
safety of the flight and to take any other action which, in the sole judgment of
the Pilot-In-Command, is necessitated by considerations of safety. No such
action of the Pilot-In-Command shall create or support any liability to Lessee
or any other person for loss, injury, damages or delay. The Parties further
agree that Lessor shall not be liable for delay or failure to furnish the
Aircraft and crew pursuant to this Agreement which such failure is caused by
government regulation or authority, mechanical difficulty or breakdown, war,
civil commotion, strikes or labor disputes, weather conditions, acts of God or
other circumstances beyond Lessor's reasonable control. Lessee agrees that
Lessor's operation of aircraft is within the operation guidelines of the
Lessor's Flight Operations Department manual the crews are responsible to
operate within the guidelines of FAR 91 and the Lessor's Flight Operations
Department manual.

10. Governing Law.

        The Parties hereto acknowledge that this Agreement shall be governed by
and construed in all respects in accordance with the laws of the State of
Colorado.

11. Counterparts.

        This Agreement may be executed in one or more counterparts each of which
will be deemed an original, all of which together shall constitute one and the
same agreement.

12. Entire Agreement.

        This Time Sharing Agreement constitutes the entire understanding among
the Parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements other than as expressly set forth herein.

13. Notices and Communications.

        All notices, requests, demands and other communications required or
desired to be given hereunder shall be in writing (except as permitted pursuant
to Paragraph 2(c)) and shall be deemed to be given: (i) if personally delivered,
upon such delivery; (ii) if mailed by certified mail, return receipt requested,
postage pre-paid, addressed as follows (to the extent applicable for mailing),
upon the earlier to occur of actual receipt, refusal to accept receipt or three
(3) days after such mailing; (iii) if sent by regularly scheduled overnight
delivery carrier with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment of such fees, addressed (to
the extent applicable for overnight delivery) as follows, upon the earlier to
occur of actual receipt or the next "Business Day" (as hereafter defined) after
being sent by such delivery; or (iv) upon actual receipt when sent by fax,
mailgram, telegram or telex:

        If to LESSOR:

QWEST BUSINESS RESOURCES, INC.
1801 California Street
Denver, Colorado 80202

Copy:   Qwest Legal Department
1801 California Street, 49th Floor
Denver, Colorado 80202

        If to LESSEE:

Richard C. Notebaert
[Withheld]

        Notices given by other means shall be deemed to be given only upon
actual receipt. Addresses may be changed by written notice given as provided
herein and signed by the party giving the notice.

14. Further Acts.

        LESSOR and LESSEE shall from time to time perform such other and further
acts and execute such other and further instruments as may be required by law or
may be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.

15. Successors and Assigns.

        Neither this Agreement nor any party's interest herein shall be
assignable to any other party whatsoever. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, their heirs, representatives
and successors.

16. Severability.

        In the event that any one or more of the provisions of the Agreement
shall for any reason be held to be invalid, illegal, or unenforceable, those
provisions shall be replaced by provisions acceptable to both Parties to this
Agreement.

17. Flight Crew.

        Lessor shall employ, pay for and provide a qualified flight crew for all
flight operations under this Agreement.

18. Base of Operations.

        For purposes of this Agreement, the base of operation of the Aircraft is
Centennial Airport, Denver, Colorado; provided, that such base may be changed
permanently upon notice from Lessor to Lessee.

19. Taxes.

        The Parties acknowledge that reimbursement of all items specified in
Paragraph 4, except for subsections (7) and (8) thereof, are subject to the
Federal Excise Tax imposed under Internal Revenue Code 4261 (the "Commercial
Transportation Tax"). Lessee shall pay to Lessor (for payment to the appropriate
governmental agency) any Commercial Transportation Tax applicable to flights of
the Aircraft conducted hereunder. Lessee shall indemnify Lessor for any claims
related to the Commercial Transportation Tax to the extent that Lessee has paid
Lessor the amounts necessary to pay such taxes.

20. Title.

        Legal title to the Aircraft shall remain in the Lessor at all times.

21. Truth-in-Leasing.

        The Lessor shall mail a copy of this Agreement for and on behalf of both
Parties to: Flight Standards Technical Division, P.O. Box 25724, Oklahoma City,
Oklahoma 73125, within twenty-four (24) hours of its execution, as provided by
FAR 91.23(c)(1). Additionally, Lessor agrees to comply with the notification
requirements of FAR Section 91.23 by notifying by telephone or in person the
Rocky Mountain FAA Flight Standards District Office at least forty-eight
(48) hours prior to the first flight under this Agreement.

        (a)   LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS
AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFT'S MAINTENANCE AND
INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

        (b)   LESSOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 13 ABOVE AND WHOSE
AUTHORIZED SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT
WHENEVER THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL BE KNOWN
AS, CONSIDERED AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT LESSOR
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

        (c)   THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND
PERTINENT FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

        IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement
to be duly executed on the date first set forth above.


LESSOR:
 
 
Qwest Business Resources, Inc.
 
 
/s/  STEVEN W. BLOOM      

--------------------------------------------------------------------------------


 
 
By:
 
Steven W. Bloom

--------------------------------------------------------------------------------


 
 
Its:
 
Director Flight Operations

--------------------------------------------------------------------------------


 
 
LESSEE:
 
 
Richard C. Notebaert
 
 
/s/  RICHARD C. NOTEBAERT      

--------------------------------------------------------------------------------


 
 



EXHIBIT A
Qwest Business Resources, Inc.
Aircraft Subject to Time Sharing Agreement

        Each of the undersigned is a party to the Time Sharing Agreement dated
November 11, 2003, by and between Qwest Business Resources, Inc. ("Lessor"), and
Richard C. Notebaert ("Lessee") (collectively the "Parties"), and agrees that
from and after the date below, until this Exhibit A shall be superseded and
replaced through agreement of the Parties or the Time Sharing Agreement shall be
terminated pursuant to its terms, the Aircraft described below shall constitute
the "Aircraft" described in and subject to the terms of the Time Sharing
Agreement.

1999 Dassault Falcon Jet Corp. Falcon 50EX

Manufacturer's Serial Number 278

FAA Registration Number N623QW

Engine Model TFE 731-40-1C, Serial Numbers P115183, P115243 and P115185

Dated: November 11, 2003


LESSOR:
 
 
Qwest Business Resources, Inc.
 
 
/s/  STEVEN W. BLOOM      

--------------------------------------------------------------------------------


 
 
By:
 
Steven W. Bloom

--------------------------------------------------------------------------------


 
 
Its:
 
Director Flight Operations

--------------------------------------------------------------------------------


 
 
LESSEE:
 
 
Richard C. Notebaert
 
 
/s/  RICHARD C. NOTEBAERT      

--------------------------------------------------------------------------------


 
 





QuickLinks


Exhibit 10.44

